SUBSCRIPTION DOCUMENTS FOR Star Link Software, Inc. SUBSCRIPTION AGREEMENT TERMS: 1.General. This Subscription Agreement sets forth the terms under which the undersigned (the “Investor”) will invest in Star Link Software, Inc. (the “Corporation”), a corporation formed under the laws of the State of Florida for the purpose of for the purpose of becoming a Master-Application Server Provider (“M-ASP”), data center automation and utility computing software company; to engage in any and all activities related or incidental to these purposes; and, to perform any acts to accomplish the foregoing purposes.
